PER CURIAM
In this dependency case, mother appeals the juvenile court’s judgment assuming jurisdiction over her son, J. While the appeal was pending, the juvenile court dismissed jurisdiction and terminated wardship over J. The Department of Human Services argues that the appeal is therefore moot. Mother disagrees, arguing that she continues to suffer collateral consequences from the existence of the jurisdictional judgment, notwithstanding the dismissal of jurisdiction.
A written discussion of the competing arguments would not assist the parties, bench, or bar. After reviewing the record and arguments, we are not persuaded that the circumstances establish the kind of collateral consequences that prevent this appeal from being moot.
Mother also argues that we should consider her appeal under ORS 14.175, because it is capable of repetition yet evading review. Assuming, without deciding, that the issues mother raised might otherwise satisfy the criteria set forth in ORS 14.175, we decline to exercise our discretion to reach those issues in this case.
Accordingly, we dismiss the appeal as moot.
Appeal dismissed.